PER CURIAM.
Phil Gevas and Monique Gevas, [“Sellers”] appeal a final judgment of specific performance in favor of Ted Fernandez, [“Buyer”]. We affirm.
The trial court properly ordered the Sellers to convey the property with the custom-built home to the Buyer who contracted for its construction. The Sellers were obviously seeking a way out of the real estate purchase contract because the home had appreciated by roughly $3 million dollars. The record is clear that the protracted litigation and delays were caused by the Sellers — not the Buyer. It is well settled that a seller cannot take advantage of a delay in performance that he or she created. See Forbes v. Babel, 70 So.2d 371 (Fla.1953); Harrison v. Baker, 402 So.2d 1270 (Fla. 3d DCA 1981); Smith v. Crissey, 478 So.2d 1181 (Fla. 2d DCA 1985). Here, the Sellers’ own conduct prevented the closing from taking place, and therefore, the Buyer was entitled to the relief of specific performance. Accordingly, we affirm the judgment.
Affirmed.
GERSTEN and SHEVIN, JJ., concur.